 

Exhibit 10.3

 

TOROTEL, INC.

ADDITIONAL TRANSACTION BONUS PLAN FOR EXECUTIVES

 

1. Purpose.

 

The purpose of this Transaction Bonus Plan for Executives (this “Plan”) is to
establish a bonus program for select executive officers of Torotel, Inc. (the
“Company”) as recommended to the Board of Directors of the Company (the “Board”)
by the Governance, Compensation and Nominating Committee (the “Committee”) in
recognition of the instrumental service of these executives in enhancing
shareholder value and the need to retain the service of these executives through
the successful consummation of a transaction resulting in a change of control of
the Company (a “Transaction”).

 

2. Transaction Bonus Awards.

 

(a) Each Company executive who has been selected to participate in this Plan, as
set forth on Exhibit A (each, a “Covered Executive”), in the event of the
successful consummation of a Transaction and subject to the terms and conditions
specified herein, shall be eligible to receive from the Company a bonus equal to
the amount(s) set forth opposite his or her name on Exhibit A (a “Transaction
Bonus”).

 

(b) A Covered Executive’s Transaction Bonus described in Section 2(a) shall
become fully vested if, and only if, he or she remains continuously employed by
the Company through the date on which a Transaction is consummated (the “Closing
Date”), and shall be payable in a single lump sum cash payment on the Closing
Date, or as soon as administratively practicable thereafter, but, in either case
no later than March 15 of the calendar year immediately following the calendar
year that includes the Closing Date.

 

(c) Notwithstanding anything contained in this Section 2 to the contrary, if a
Covered Executive’s employment with the Company terminates for any reason prior
to the Closing Date, such Covered Executive shall immediately forfeit any right
to receive a Transaction Bonus under Section 2(a) above and shall have no
further rights with respect this Plan.

 

3. Plan Administration.

 

This Plan shall be administered by the Committee and the Committee shall have
sole authority to interpret this Plan and to make all other determinations
deemed necessary or advisable for the administration of this Plan. All
determinations and interpretations of the Committee shall be final, binding, and
conclusive as to all persons and shall be afforded the maximum deference upon
judicial review. The Committee (including any member of the Committee) shall not
be personally liable by reason of carrying out his or her duties under this
Plan.

 

4. Section 409A.

 

It is intended that the payments to which Covered Executives are entitled under
this Plan shall be exempt from Section 409A of the Internal Revenue Code of
1986, as amended, (“Section 409A”) pursuant to the application of the
“short-term deferral exemption” described in Section 1.409A-1(b)(4) of the
Income Tax Regulations and this Plan shall be interpreted in a manner that is
consistent with this intention. In the event that any provision of this Plan is
deemed to be subject to Section 409A, the Committee shall operate this Plan in
accordance with the requirements set forth in Section 409A. If any provision of
this Plan does not comply with the requirements of Section 409A, the Committee,
in exercise of its sole discretion and without your consent, may amend or modify
this Plan in any manner to the extent necessary to meet the requirements of
Section 409A.

 

5. Right to Amend or Terminate Plan.

 

Except as provided in Section 4 above, this Plan shall not be amended without
the express written consent of each affected Participant. Notwithstanding
anything herein to the contrary, this Plan shall be effective as of the date a
definitive agreement for a Transaction is mutually executed and shall terminate
upon the earliest to occur of (a) the payment of all amounts payable hereunder
or (b) the date of termination of a definitive agreement providing for the terms
and conditions of a proposed Transaction without such transaction being
consummated.

 





 

 

6. Applicable Law.

 

This Plan and all action taken under it shall be governed as to validity,
construction, interpretation, and administration by the laws of the State of
Missouri (without regard to the choice of law principles thereof) and any
applicable U.S. federal law.

 

7. ERISA Exemption.

 

This Plan is a bonus program that is exempt from coverage under the Employee
Retirement Income Security Act of 1974, as amended.

 

8. Successors.

 

For purposes of this Plan, the Company shall include any and all successors and
assignees, whether direct or indirect, by purchase, merger, consolidation, or
otherwise, to all or substantially all of the business or assets of the Company,
and such successors and assignees shall perform the Company’s obligations under
this Plan, in the same manner and to the same extent that the Company would be
required to perform if no such succession or assignment had taken place. In such
event, the term “Company,” as used in this Plan, shall mean the Company, as
herein before defined and any successor, parent corporation or assignee to the
business or assets which by reason hereof becomes bound by the terms and
provisions of this Plan.

 

9. General Provisions.

 

(a) Nothing contained herein shall give a Covered Executive any right to any
benefit upon termination of employment with the Company. No Covered Executive
entitled to a Transaction Bonus under this Plan may assign, transfer, or in any
other way alienate such Transaction Bonus hereunder, nor shall any Transaction
Bonus under this Plan be subject to garnishment, attachment, execution, or levy
of any kind.

 

(b) Neither the establishment of this Plan, nor any modification thereof, nor
the payment of any Transaction Bonus hereunder, shall be construed as giving to
any Covered Executive or other person any legal or equitable right against the
Company or the Board, or any fiduciary, employee, or agent of the Company.

 

(c) The Company shall have the right to make such provisions as it deems
necessary or appropriate to satisfy any obligations it reasonably believes it
may have to withhold for federal, state, or local income or other taxes incurred
by reason of payments pursuant to this Plan.

 

(d) Should any provision of this Plan be deemed or held to be unlawful or
invalid for any reason, such fact shall not adversely affect the other
provisions of this Plan unless such determination shall render impossible or
impracticable the functioning of this Plan, and in such case, an appropriate
provision or provisions shall be adopted so that this Plan may continue to
function properly.

 

(e) In the event that the Board finds that a Covered Executive is unable to care
for his or her affairs because of illness or accident, then any Transaction
Bonus payable hereunder, unless claim has been made therefor by a duly appointed
guardian, committee, or other legal representative, may be paid in such manner
as the Board shall determine, and the application thereof shall be a complete
discharge of all liability for any Transaction Bonus to which such Covered
Executive was or would have been otherwise entitled under this Plan.

 

(f) All announcements, notices, and other communications regarding this Plan
will be made by the Company in writing (whether in electronic form or
otherwise). Except for written amendments to this Plan or official written
communications issued by the Company in connection with this Plan, Covered
Executives may not rely on any representation or statement made by the Company
or its affiliates or any of its or their officers, directors, employees, or
agents, whether written or oral, regarding such participants’ participation in
this Plan and any rights thereunder.

 

[The remainder of this page intentionally left blank]

 





 

 

TOROTEL, INC.

TRANSACTION BONUS PLAN FOR EXECUTIVES

 

EXHIBIT A

 

Covered Executive  Additional Transaction Bonus*  Dale H. Sizemore, Jr., CEO 
$1,458,380  Heath C. Hancock, CFO  $578,410  H. James Serrone, CRO  $463,210 

 





 